Exhibit 10.32

 

 

AMENDMENT NO. 1 dated as of April 28, 2005 (this “Amendment”), to the
STOCKHOLDERS’ AGREEMENT, dated as of August 15, 2002 (as amended, modified,
supplemented, or restated from time to time, the “Original Agreement”), among MQ
ASSOCIATES, INC. a Delaware corporation (the “Company”), and the stockholders of
the company signatory thereto.

 

By executing and delivering this Amendment, the undersigned hereby agree as set
forth below. Capitalized terms used but not defined herein shall have the
respective meanings ascribed to them in the Original Agreement.

 

Section 1.                                              Amendments.

 

Section 3.1 of the Original Agreement shall be amended and restated in its
entirety to read as set forth below.

 

3.1                                   Election of Directors, Voting.

 

(a)                                    Each holder of Stockholder Shares hereby
covenants and agrees to vote all of his, her or its Stockholder Shares (i) to
cause the number of directors constituting the Board to be five (5) and (ii) to
cause the Company to comply with all obligations under the Documents.  At each
annual meeting of the holders of any class of Stockholder Shares, and at each
special meeting of the holders of any class of Stockholder Shares called for the
purpose of electing directors of the Company, and at any time at which holders
of any class of Stockholder Shares shall have the right to, or shall, vote for
or consent in writing to the election of directors of the Company, then, and in
each such event, the holders of Stockholder Shares shall vote all of the
Stockholder Shares owned by them for, or consent in writing with respect to such
shares in favor of, the election of a Board constituted as follows:

 

(i)                                     three (3) representatives designated by
the Requisite Investor Holders, which designees shall initially be Benjamin B.
Edmands and Mitchell J. Blutt, M.D. and one representative to be determined and
designated by the Requisite Investor Holders;

 

(ii)                                  one (1) representative designated by JPMP
Global Investors, which designee shall initially be Nancy-Ann DeParle; and

 

(iii)                               one (1) representative designated by the
Requisite Holders (which, for purposes of this paragraph (iii) only, shall not
include Daniel Schaefer and Michael Villa), which representative shall be
knowledgeable in the Company’s industry and shall not be an employee of the
Company or any of its Subsidiaries.

 

(b)                                   JPMP Global Investors shall, in its sole
discretion, have the power to assign the right to designate a director pursuant
to Section 3.1(a)(ii) to any of its

 

--------------------------------------------------------------------------------


 

Affiliates.

 

(c)                                           The majority of the members of
each committee created by the Board shall be Investor Directors.

 

(d)                                          The holders of Stockholder Shares
shall vote their shares (i) to remove any director whose removal is required by
the party or parties with the power to designate such director and (ii) to
promptly fill any vacancy created by the removal, resignation or death of a
director, in each case for the election of a new director designated, if
approval is required, in accordance with the provisions of this Section 3.1. The
Company and the holders of Stockholder Shares shall use their best efforts to
fill any vacancies of the Board as soon as practicable following the date such
vacancy is created.

 

(e)                                           Each holder of Stockholder Shares
hereby grants an irrevocable power of attorney and proxy to the Stockholders
that have a right to designate a director under any sub-clause of Section 3.1(a)
to vote all Stockholder Shares held by such holder to elect the director or
directors so designated by the Stockholders that have the right to make such
designations.

 

(e)                                           The Company shall pay the
reasonable out-of-pocket expenses incurred by each of the Directors designated
in accordance with this Section 3.1 (collectively, the “Directors”) in
connection with (i) attending the meetings of the Board and all committees
thereof and (ii) conducting any other Company business requested by the Company.
So long as any Director serves on the Board and for six (6) years thereafter,
the Company shall maintain directors and officers indemnity insurance coverage
reasonably satisfactory to the Board, and the Company’s Restated Certificate and
By-laws shall provide for indemnification and exculpation of the Directors to
the fullest extent permitted under applicable law.

 

Section 2.                                              No other Amendments or
Waivers.

 

Except as modified by this Amendment, the Original Agreement shall remain in
full force and effect, enforceable in accordance with its terms. This Amendment
is not a consent to any waiver or modification of any other terms or conditions
of the Original Agreement or any of the instruments or documents referred to in
the Original Agreement and shall not prejudice any right or rights which the
parties thereto may now or hereafter have under or in connection with the
Original Agreement or any of the instruments or documents referred to therein.

 

Section 3.                                              Effectiveness;
Counterparts

 

This Amendment may be executed in two or more counterparts, all of which shall
be considered one and the same agreement and shall become effective when one or
more counterparts have been signed by the Company and the Requisite Holders (by
facsimile or otherwise) to the other party, it being understood that all parties
need not sign the same counterpart. Any counterpart or other signature to this
Amendment that is delivered by facsimile shall be deemed for all purposes as
constituting good and valid execution and delivery by such party of this
Amendment.

 

--------------------------------------------------------------------------------


 

Section 4.                                              Governing Law.

 

This Amendment shall be governed by and construed and enforced in accordance
with the laws of the State of New York without giving effect to any choice or
conflict of law provision or rule (whether in the State of New York or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of New York.

 

******

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Amendment No. 1 to the
Stockholders’ Agreement as of the date first above written.

 

 

MQ ASSOCIATES, INC.

 

 

 

 

 

By:

/s/ Donald C. Tomasso

 

 

 

Name:

 

 

Title:

 

 

 

 

 

MQ INVESTMENT HOLDINGS, LLC

 

 

 

By:  J.P. Morgan Partners (BHCA), L.P.,
  its Managing Member

 

 

 

By:  JPMP Master Fund Manager, L.P.,
its General Partner

 

 

 

By:  JPMP Capital Corp.,
its General Partner

 

 

 

 

 

By:

/s/ Stephen Murray

 

 

 

Name: Stephen Murray

 

 

Title:

 

 

 

/s/ Gene Venesky

 

 

Gene Venesky

 

 

 

 

 

/s/ J. Kenneth Luke

 

 

J. Kenneth Luke

 

 

 

 

 

/s/ Thomas C. Gentry

 

 

Thomas C. Gentry

 

 

 

 

 

 

 

 

Daniel C. Schaefer

 

--------------------------------------------------------------------------------


 

 

 

 

 

Michael A. Villa

 

 

 

 

 

FOR PURPOSES OF SECTION 3.1 ONLY:

 

 

 

 

 

J.P. MORGAN PARTNERS GLOBAL

 

INVESTORS, L.P.

 

 

 

 

 

By:  JPMP Global Investors, L.P.,
its General Partner

 

 

 

By:  JPMP Capital Corp.,
its General Partner

 

 

 

 

 

By:

/s/ Stephen Murray

 

 

 

Name: Stephen Murray

 

 

Title:

 

--------------------------------------------------------------------------------

 